\~OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Mark Brown, Trial Attorney
Wildlife and Marine Resources Section
mark.brown@usdoj.gov

(202) 305-0204

C ounsel for Defendants

Samuel W. Plauché, WSBA # 25476
Amanda M. Carr, WSBA # 38025
Jesse G. DeNike, WSBA # 39526
Plauché & Carr LLP

811 First Avenue, Suite 630

Seattle, WA 98104
billy@plauchecarr.com
amanda@plauchecarr.com
jesse@plauchecarr.com

(206) 588-4188 /F: (206) 588-4255

Growers Assocl`ation

corporation,
Plal`nti]j€

V.

AL. ,
Defendants,

and

ASSOCIATION,

Iniervenor-Defendant

CENTER FOR FOOD SAFETY, a non-profit

U.S. ARMY CORPS OF ENGINEERS, ET

PACIFIC COAST SHELLFISH GROWERS

 

 

 

 

 

THE COALITION TO PROTECT PUGET
SOUND HABITAT, a non-profit Corporation, )

Case 2:17-cV-01209~RSL Document 45 Fi¥ed 10/15/18 Page 2 018

Counselfor Intewenor-Dej%ndants Taylor Shellj?sh Co., lnc. and Pacijz`c Coasl‘ Shelljish

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

) Case No. 2:17-cv-01209-RSL

)

)
) STIPULATED MOTION TO REVISE

) SCHEDULE FOR SUMMARY
) JUDGMENT BRIEFING AND

) -[P-RQBQSEB;. 0RDER

VVV`/`-/\/\./VVVVVV

) Case No. 2:16-cv-00950-RSL

STIPULATED MOTION TO REVISE SCHEDULE FOR SUMMARY JUDGMENT BRIEFING

CASE Nos. 2:17-Cv-01209 AND 2:17-cv-00950

 

-l>UJ

OO\]O‘\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 2:17-cv-01209-RSL Document 45 Fi¥ed 10/15/18 Page 3 018

Plaintl'/jf
v.

U.S. ARMY CORPS OF ENGINEERS, ET
AL.,

Defendants,
and
TAYLOR SHELLFISH COMPANY, INC.,

lnlervenor-Defendant

 

 

) STIPULATED MOTION TO REVISE
) SCHEDULE FOR SUMMARY
) JUDGMENT BRIEFING AND

§
§
25

\./V\'/V\/VVVVV\./`/

STIPULATED MOTION TO REVISE SCHEDULE FOR SUMMARY JUDGMENT BRIEFING

CASE NoS. 2:17-cV-01209 AND 2117-Cv-00950

 

O¢\]O'\

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26

Case 2:17-cv-01209-RSL Document 45 Filed 10/15/13 Page 4 01‘8

sTIPULATED MOTION To REVISE SCHEDULE FoR SUMMARY JUDGMENT
BRIEFING AND [PRoPosED] oRDER

On April 5, 2018, this Court entered an order setting the schedule for the parties’ briefing.
ECF No. 29. The parties have followed this Schedule: Plaintiff Center for Food Safety filed their

, Motion for Summary Judgment for case No. 2:17-cv-01209 on April 30, 2018 (ECF No. 31);

Plaintiff Coalition to Protect Puget Sound Habitat filed its Motion for Summary Judgment for
case No. 2:17-cv-00950 on April 30, 2018 (ECF No. 36). On July 11, 2018, Federal Defendants
sought and all parties agreed to a l4-day extension, which the Court ordered. ECF Nos. 42 (case
No. 2:17-cv-00950) and 41 (case No. 2:17-cv-01209). The parties have followed this revised
schedule, culminating most recently in Federal Def`endants filing their cross Motion for
Summary Judgment and Opposition briefs on August 6, 2018 (ECF Nos. 43 and 44) and
Defendant Intervenors filing their cross Motion for Summary Judgment and Opposition briefs on
August 6, 2018 (ECF Nos. 44 and 45).

Under this schedule, Plaintiffs’ Oppositions to Cross-Motions and Replies are due
October 19, 2018. However, due to uncontrollable conflicts in Plaintiffs’ counsel’s schedule,
combined with unexpected illness, the Plaintiffs have requested and the other parties have
stipulated to a modest fourteen-day revision to this deadline, which would extend the remaining
deadlines as well, to account for the end of year holidays, and otherwise retain the schedule

previously stipulated and ordered:

 

November 2, 2018 Plaintiffs’ replies and oppositions to cross-motions due.[

 

 

 

 

 

 

 

 

 

‘ Because the cases are not consolidated, the Coalition to Protect Puget Sound Habitat is not a
party to C17-1209RSL, and the Center for Food Safety is not a party to C16-0950RSL. While
the parties may, and are encouraged to, coordinate briefing efforts to improve efficiency and
avoid redundancy, each plaintiff must file papers in its own lawsuit.

STIPULATION TO REVISE SCHEDULE FOR SUMMARY IUDGMENT BRIEFING
CASE NOS. 2:17-CV-01209 AND 2:17-CV-00950
PAGE 1

 

 

\OOQ\]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26`

Case 2:§17-cv-01209-RSL Document 45 Pl|ed 10/15/18 Page 5 018

 

 

 

 

 

 

 

 

 

January 11, 2018 Replies due. Defendants and Intervenors to consult on briefing to
avoid redundancy.
Thereafter Court sets Oral Argument on Cross Motions For Summary Judgment.

 

 

This Motion does not prejudice any party. Accordingly, the parties respectfillly request

the above revisions to the schedule.

Respectfully submitted this _ day of October 2018.

CENTER FOR FOOD SAFETY

/s/ George A. Kimbrell
George A. Kimbrell (WSB No. 36050)

gkimbrell@centerforfoodsafety.org

/s/ Am\-' Van Saun
Amy Van Saun( pro hac vice)
avansaun@centerforfoodsafety.org

917 SW Oak Street, Suite 300
Portland, OR 97205
T: (971) 271-7372 / F: (971) 271-7374

Counselfor Plainli]j‘Cel/lterfor Food Safety

LAW OFFICE OF KARL G. ANUTA, P.C.

/s/ Karl G. Anuta

Karl G. Anuta, WSBA No. 21346

735 S.W. First Ave., Second Floor
Portland, Oregon 97204

T: (503) 827-0320 / F: (503) 228-6551
kga@integra.net

LANDYE BENNETT, BLUMSTEIN
Thane Tienson, WSBA No. 13310
1300 SW 5th Avenue, Suite 3500
Portland, Oregon 97201

T: (503) 224-4100 / F: (503) 224-4133
ttienson@lbblawyers.eom

STIPULATION TO REVISE SCHEDULE FOR SUMl\/IARY IUDGMENT BRIEFING

PAGE 2

l CASE NOS. 2:17-CV-01209 AND 2:17-CV-00950

 

 

OO\]O\LJl-|>-L»JN

\O

10
11
12

13.

14
15
16
17
18
19
20

21l

22
23
24

25

26

 

 

Case 2:17-cv-01209-RSL Document 45 filled 110/15/13 Page 6 of 8

Counselfor Plainti]j’Coall`l‘ion to Protect Puget
Sound Habitat

Jeffrey H. Wood

Acting Assistant Attorney General
Environment and Natural Resources Division
U.S. Department of Justice

/s/ Dedra S. Curteman

Peter K. Dykema, Senior Trial Attorney

Dedra S. Curteman, Trial Attorney

Natural Resources Section

P.O. Box 761 1

Washington, DC 20044
peter.dykema@usdoj.gov
dedra.curteman@usdoj. gov

(202) 305-0436 (Dykema) /F: (202) 305-0506
(202) 305-0446 (Curteman) / F: (202) 305-0506

Kent Hanson, Senior Trial Attorney
Environmental Defense Section
kent.hanson@usdoj.gov

(206) 639-5544

Bradley Oliphant, Trial Attorney
Wildlife and Marine Resources Section
bradley.oliphant@usdoj.gov

(303) 844-1381

Counselfor Defendants

/s/ Amanda M. Carr

Samuel W. Plauché, WSBA # 25476
Amanda M. Carr, WSBA # 38025
Jesse G. DeNike, WSBA # 39526
Plauche’ & Carr LLP

811 First Avenue, Suite 630

Seattle, WA 98104
billy@plauchecarr.com
amanda@plauchecarr.com

jesse@plauchecarr.com
(206) 588-4188 / F: (206) 588-4255

STIPULATION TO REVISE SCHEDULE FOR SUMl\/IARY JUDGMENT BRIEFING

- CASE NOS. 2:17-CV-01209 AND 2:17-CV-00950

PAGE 3

 

L»J

OQ\]O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

CASE NOS. 2:17-CV-01209 AND 2:17-CV-00950
PAGE 4

Case 2:17~cV-01209-RSL Document 45 Filed 10/15/18 Page 7 018

Counsel for Intervenor-Defendant .Tchor and
lntervenor-Defendanl PCSGA

STIPULATION TO REVISE SCHEDULE FOR SUMMARY JUDGMENT BRIEFING

 

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-01209~RSL Document 45 ¥:iled 10115/18 Page 8 01°8

-['P-RQPQSED}-ORDER REVISING SCHEDULE FOR SUMMARY JUDGMENT
BRIEFING

This matter comes before the Court on the parties’ “Stipulated Motion to Revise
Schedule for Summary Judgment,” filed in case No. 2:17-cv-01209 and case No. 2:17-cv-00950.
The request is GRANTED, and the following case management deadlines Will govern both case

No. 2:17-cv-01209 and case No. 2:17-cv-00950:

 

November 2, 2018 Plaintiff`s’ replies and oppositions to cross-motions due.

 

 

 

January 11, 2018 Replies due. Defendants and Intervenors to consult on briefing to

avoid redundancy.

 

Thereafter Court sets Oral Argument on Cross Motions For Summary Judgment.

 

 

 

 

 

1b
Dated this\§ day of October, 2018.

/" § / `
,9'5%¢7£ 543/lack
Robert S. Lasnik
United States District Judge

 

. . RDER REVISING SCHEDULE FOR SUMMARY JUDGl\/[ENT BRIEFING
CASE NOS. 2:17-CV-01209 AND 2:17-CV-00950
PAGE 1

 

 

 

